On March 18,1998, the Defendant was sentenced as follows: Count I, II, and III: Ten (10) years on each count in the Montana State Prison; Count IV: One (1) year in the Missoula County Jail. All of the sentences imposed shall run concurrently with each other and concurrently with the sentences imposed in Cause No. 12716 and Cause No. 8996/9011, but consecutively with the sentence imposed in the State of Washington. Defendant shall receive credit for eighty-two (82) days already served.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via telephone and was represented by Larry Mansch. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank attorney Larry Mansch for representing David Frank in this matter.